Exhibit 10.12
















RARE ELEMENT RESOURCES LTD.

2002 INCENTIVE SHARE OPTION PLAN























THIS DOCUMENT CONSTITUTES A PROSPECTUS

COVERING SECURITIES THAT HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933




OCTOBER 18, 2010










Additional information about this plan and its administrators should be directed
to Winnie Wong, Corporate Secretary, Rare Element Resources Ltd., Suite 410 -
325 Howe St., Vancouver, British Columbia  V6C 1Z7, Canada.





--------------------------------------------------------------------------------

TO ALL PARTICIPANTS IN OUR STOCK OPTION PLAN:

Rare Element Resources Ltd. (the “Company”) is pleased to provide you with a
summary of our 2002 Incentive Share Option Plan, as amended (the “Plan”). The
Plan was approved by the board of directors on December 11, 2002, by the TSX
Venture Exchange on July 13, 2003, and by our shareholders at the annual general
and special meeting of shareholders held on December 11, 2002.  

The principal purpose of the Plan is to advance the interests of our company by
(i) providing eligible participants with additional incentive, (ii) encouraging
stock ownership by eligible participants, (iii) increasing the proprietary
interest of eligible participants in the success of our company, (iv)
encouraging eligible participants to remain with our company or its
subsidiaries, and (v) attracting new employees and officers.

This summary of the Plan is qualified in its entirety by reference to the full
text of the Plan, a complete copy of which is available from us upon request. In
the event of conflict or ambiguity of terms among the Plan, this prospectus and
any other communication or representation, the Plan will prevail.

The Plan is effective until terminated by our board of directors. The Plan is
not subject to the United States Employee Retirement Income Security Act of
1974.

This Prospectus relates to common shares that may be issued pursuant to the
exercise of options granted to eligible participants under the Plan.  We have
registered the common shares issuable upon exercise of the options by filing a
Form S-8 Registration Statement with the U.S. Securities and Exchange Commission
under the U.S. Securities Act of 1933, as amended.

GENERAL PLAN INFORMATION

Eligibility

The Plan allows for the issuance of options to purchase common shares to any
director, officer, employee or consultant of the Company or any of our
associated, affiliated, controlled and subsidiary companies (an “eligible
person”) .  Except as may be otherwise set out in the Plan, the granting of
options is entirely discretionary .

A “consultant” means an individual (or a company wholly-owned by a individual)
who: (i) provides ongoing consulting services to the Company or an affiliate of
the Company under a written contract; (ii) possesses technical, business or
management expertise of value to the Company or an affiliate of the Company;
(iii) spends a significant amount of time and attention on the business and
affairs of the Company or an affiliate of the Company; and (iv) has a
relationship with the Company or an affiliate of the Company that enables the
individual to be knowledgeable about the business and affairs of the Company.

Administration of the Plan

The Plan is currently administered by our board of directors (the “Board”).  A
committee consisting of not less than three directors may be appointed by the
Board to administer the Plan. To date, no such committee has been appointed.

The Board has the power to:

·

grant options;





1




--------------------------------------------------------------------------------



·

determine the terms, limitations, restrictions and conditions respecting the
options;

·

interpret the Plan and to adopt, amend and rescind administrative guidelines and
other rules and regulations relating to the Plan that it shall deem advisable;
and

·

make all other determinations and to take all other actions in connection with
the implementation and administration of the Plan as it may deem necessary or
advisable.

The Board’s guidelines, rules, regulations, interpretations and determinations
are conclusive and binding upon the Company and all other persons.  

The Plan, the grant and exercise of the options, and the issuance of any common
shares upon exercise of the options issued under the Plan are subject to all
applicable laws, the rules of any stock exchange on which the common shares are
listed for trading, and any required regulatory approvals.

Amendment and Termination of the Plan

The Board may amend, suspend or terminate the Plan or any portion thereof at any
time in accordance with applicable legislation, and subject to any required
approval.  No amendment, suspension or termination may alter or impair any
options or any rights pursuant to the options granted previously to any
participant without the consent of that participant. With the consent of the
affected participants and subject to the prior approval of the relevant stock
exchanges, the Board may amend or modify any outstanding option in any manner to
the extent that the Board would have had the authority to initially grant the
award as so modified or amended, including to change the date or dates as of
which an option becomes exercisable. If the participant is an insider of the
Company at the time of the proposed amendment, disinterested shareholder
approval must be obtained for any reduction in the exercise price.

SECURITIES TO BE OFFERED

Amount of, and Limitations on, Securities to be Offered under the Plan

The maximum aggregate number of common shares issuable pursuant to the exercise
of options granted under the Plan is 5,779,347. As of the date of this
prospectus, we have registered 5,779,347 common shares for issuance under the
Plan.  

The maximum number of common shares which may be reserved for issuance to any
one person in a 12 month period under the Plan is 5% of the common shares
outstanding at the time of the grant (on a non-diluted basis) less the aggregate
number of common shares reserved for issuance to that person under any other
option to purchase common shares from treasury granted as a compensation or
incentive mechanism.

The number of options granted to any one consultant or to any persons employed
to provide investor relations activities in a 12 month period may not exceed 2%
of our issued common shares, calculated at the date the option was granted.

Any common shares subject to an option which is cancelled or terminated for any
reason without having been exercised, shall again be available for grants under
the Plan.

Adjustments to Shares under Option

If there is a change in our outstanding common shares as a result of a stock
dividend or split, recapitalization, amalgamation, consolidation, combination or
exchange of shares, or other corporate change, the Board will make, subject to
the prior approval of the relevant stock exchanges, appropriate





2




--------------------------------------------------------------------------------

substitution or adjustment in (a) the number or kind of shares or other
securities reserved for issuance pursuant to the Plan, and (b) the number and
kind of shares subject to unexercised options previously granted and in the
option price of those shares.

If the Company is reorganized, amalgamated with another corporation or
consolidated, the Board will make such provisions for the protection of the
rights of participants as the Board deems appropriate.

Option Grants

The Board has the authority to determine the limitations, restrictions and
conditions governing each option granted under the Plan, and the exercise of an
option, including:

·

the duration of the option,

·

the nature and duration of any restrictions to be imposed upon the exercise of
the option or the sale or other disposition of common shares acquired upon
exercise of the option, and

·

the nature of any events and the duration of the period in which any
participant’s rights in respect of common shares acquired upon exercise of an
option may be forfeited.  

An eligible person may receive options more than once under the Plan and may
receive separate options on any one occasion.

Option Price

The Board will establish the option price at the time each option is granted,
which may not be less than the “discounted market price” of the common shares on
the TSX Venture Exchange on the trading day immediately preceding the date of
the grant.

The “discounted market price” means the last closing price of our common shares
before the issuance of the required news release disclosing the transaction(s)
pursuant to which the shares are intended to be issued, less the discount set
for the below, subject to a minimum price of Cdn.$0.10:

Closing Price

Discount

Up to Cdn.$0.50

25%

Cdn.$0.51 to Cdn.$2.00

20%

Above Cdn.$2.00

15%

The option price will be subject to adjustment, as described above under the
heading “Adjustments”.

Option Exercise

Options granted must be exercised no later than five years after the date of
grant or such lesser period as may be determined by the Board.

The exercise price of each common share purchased under an Option must be paid
in full in cash or by bank draft or certified cheque at the time of exercise.
Upon receipt of payment in full, the number of common shares in respect of which
the option is exercised will be duly issued as fully paid and non-assessable.





3




--------------------------------------------------------------------------------

Effect of Termination of Employment or Death

Unless otherwise determined by the Board, if a participant ceases to be an
“eligible person” under the Plan (other than by reason of death), each option
held by the participant will cease to be exercisable within 90 days after the
date on which the participant ceases to be an eligible person (the “termination
date”), except if the participant performs investor relation services, then the
option will be exercisable within 30 days of ceasing to perform the investor
relations services.  If any portion of an option is not vested by the
termination date, that portion of the option may not be exercised by the
participant.  These limitations apply regardless of whether the participant was
dismissed with or without cause and regardless of whether the participant
received compensation in respect of dismissal or is entitled to a period of
notice of termination which would otherwise have permitted a greater portion of
the option to vest with the participant.

Unless otherwise determined by the Board, if a participant dies, the legal
representative of the participant may exercise the participant’s options within
twelve months after the date of the participant’s death, but only to the extent
the options were by their terms exercisable on the date of death.

Option Agreements

Each option must be confirmed by an option agreement executed by the Company and
by the participant.

Vesting

Participants may exercise their options subject to the following schedule:

(a)

20% of the shares under option (or any portion) are eligible for exercise by the
participant after 4 months from date of grant;

(b)

a further 20% of the shares under option (or any portion) are eligible for
exercise by the participant after 8 months from date of grant together with any
unexercised portion of the option referred to in subparagraph (a) above;

(c)

a further 20% of the shares under option (or any portion) are eligible for
exercise by the participant after 12 months from date of grant together with any
unexercised portion of the option referred to in subparagraphs (a) and (b)
above;

(d)

a further 20% of the shares under option (or any portion) are eligible for
exercise by the participant after 15 months from date of grant together with any
unexercised portion of the option referred to in subparagraphs (a), (b) and (c)
above; and

(e)

the balance of shares under option (or any portion) are eligible for exercise by
the participant after 18 months from date of grant together with any unexercised
portion of the option referred to in subparagraphs (a), (b), (c) and (d) above.

If an independent arm’s length third party completes a takeover bid, or
otherwise acquires, over 70% of our issued and outstanding shares, all options
shall immediately become vested and may thereupon be exercised in whole or in
part by the participant.

Transferability of Securities

Options are not assignable and transferable by the participant other than by
will or the laws of descent and





4




--------------------------------------------------------------------------------

distribution, and are exercisable during the lifetime of a participant only by
the participant and after death only by the participant’s legal representative.

All options and any common shares issued on the exercise of options will be
legended with a four month hold period under Canadian law commencing on the date
the options were granted, in addition to any other resale restriction under
applicable securities laws.

RESTRICTIONS ON RESALE

United States Securities Laws

Each participant in the Plan who is a director, an officer, or a person who is
in a position to control us by share ownership or otherwise is considered an
“affiliate” (as defined under the U.S. Securities Act) of us, and may sell
common shares acquired under the Plan in the United States only upon compliance
with the provisions of the U.S. Securities Act, and the rules and regulations
thereunder, including, for example, sales in compliance with Rule 144.  If we
cease to be a “foreign private issuer,” as defined in Rule 405 of the U.S.
Securities Act, each participant who is a director, an officer, or a beneficial
owner of more than 10% of the common shares is also subject to Section 16 of the
U.S. Securities Exchange Act of 1934, as amended, which provides, among other
things, that any profit realized by any participant from any purchase and sale,
or sale and purchase, of any equity security of our company within any period of
less than six months is recoverable by or on behalf us.

Canadian Securities Laws

Generally, the resale in Canada of common shares acquired under the Plan is
governed by National Instrument 45-102 – Resale of Securities (“NI 45-102”).
 Under NI 45-102, any resale of the common shares acquired under the Plan is
generally exempt from the prospectus requirements provided our company has been
a reporting issuer in Canada for the four months immediately preceding the
trade, the trade is not a distribution from the holdings of a control person, no
unusual effort is made to prepare the market or to create a demand for the
common shares, no extraordinary commission or consideration is paid to a person
or company in respect of a trade, and, if the selling shareholder is an insider
or officer of our company, the selling shareholder has no reasonable grounds to
believe that our company is in default of securities legislation.  

Distributions by “control persons” are , among other requirements, subject to
hold periods and requirements to file reports with the securities regulatory
authorities.  Generally, a “control person” is a person holding a sufficient
number of common shares to affect materially the control of us, or each person
in a combination of persons acting in concert by virtue of an agreement,
arrangement, commitment or understanding which holds in total a sufficient
number of the common shares to affect materially the control of us.  If a person
or combination of persons holds more than 20% of our common shares, the person
or combination of persons is deemed, in the absence of evidence to the contrary,
to hold a sufficient number of common shares to affect materially the control of
us.

Where applicable under provincial laws, the seller must also either sell the
securities through a dealer registered to sell securities in the applicable
province, or rely on an exemption from registration requirements.

A number of provisions contained in NI 45-102 are not applicable in certain
jurisdictions of Canada.  Therefore, the particular resale restrictions and
conditions or exceptions (if any) relating thereto, under applicable securities
laws, in certain Canadian jurisdictions, may differ materially from those
described above .





5




--------------------------------------------------------------------------------




THIS DOCUMENT CONTAINS ONLY GENERAL INFORMATION REGARDING THE PLAN, AND DOES NOT
CONSTITUTE ANY FORM OF LEGAL ADVICE.  WE SUGGEST THAT YOU CONSULT WITH YOUR OWN
LEGAL ADVISOR TO ADDRESS ANY LEGAL ISSUES THAT MAY ARISE AS A RESULT OF YOUR
PARTICIPATION IN THE PLAN AND YOUR PERSONAL CIRCUMSTANCES.

TAX EFFECTS OF PLAN PARTICIPATION

The following description is intended to provide basic information with respect
to both the Canadian and U.S. federal income tax consequences of participation
in the Plan.  The following is based on Canadian and U.S. tax laws and
regulations in effect on the date of the Registration Statement filed with this
prospectus, which are subject to change, possibly on a retroactive basis, and
does not take into account proposed changes to the U.S. Internal Revenue Code
and proposed changes to the Canadian Income Tax Act which are now under
consideration.  The tax consequences of the Plan will not be the same for all
participants but will vary depending on a number of factors, including the
participant’s country, province or state of residence, country of citizenship
(in the case of U.S. citizens), the country where the participant is employed,
and whether the common shares constitute capital property of the participant.
 The following summary is of a general nature only and is not intended to
constitute a complete analysis of all income tax consequences, and should not be
interpreted as legal or tax advice to any particular participant.  Participants
may also be subject to foreign, provincial, state, and local taxes in connection
with the grant or exercise of options or the receipt of stock under the Plan,
and the sale or other disposition of any common shares.  WE SUGGEST THAT YOU
CONSULT WITH YOUR INDIVIDUAL TAX ADVISOR TO DETERMINE THE APPLICABILITY OF THE
TAX ASPECTS OF PARTICIPATION IN THE PLAN TO YOUR PERSONAL TAX CIRCUMSTANCES.

Canadian Federal Income Tax Consequences

The following is, as of the date of the Registration Statement filed with this
prospectus, a summary of the principal Canadian federal income tax consequences
under the Income Tax Act (Canada) (referred to throughout as the “Act”)
applicable to the holding and disposing of one or more common shares acquired by
an eligible person on the exercise of options granted to the eligible person
pursuant to the Plan, and to the granting and exercising of the options.  The
summary is based on the current provisions of the Act and the regulations
thereunder in effect on the date of the Registration Statement filed with this
prospectus and does not take into account any proposed amendments to the Act.
 In particular, it does not take into account draft legislation tabled as Bill
C-47 implementing certain measures announced in the March 4, 2010 Federal Budget
affecting the taxation of employee stock options.  This summary does consider
the current administrative policies of Canada Revenue Agency, and we assume that
each administrative policy will continue to be applied and that no other
relevant change to any applicable law will be made, although no assurance can be
given in these respects.  This summary does not take into account any applicable
provincial, territorial or foreign tax laws.  Comment is restricted to the case
of an eligible person who is an individual and who holds his common shares as
capital property and deals at arm’s length with the Company and each of our
associated, affiliated, controlled and subsidiary companies.  We assume in this
summary that such eligible person does not use or hold (and will not use or
hold) and is not (and will not be) deemed to use or hold his common shares in,
or in the course of carrying on, a business in Canada.  We further assume that
the exercise price of any option granted is not less than the fair market value
of the common shares at the time the option was granted and that at the time any
options are exercised, the common shares will satisfy the requirements for
“prescribed shares” as set out in section 6204 of the regulations under the Act.
 Generally speaking, a “prescribed share” is an ordinary common share that does
not have any fixed or special entitlements and cannot reasonably be expected to
be





6




--------------------------------------------------------------------------------

redeemed, acquired or cancelled by the corporation or a specified person, except
in certain limited circumstances specified in section 6204 of the regulations.

This summary assumes than an eligible person participating in the Plan will be
either a resident of Canada (referred to throughout as a “Canadian Participant”)
or a resident of the United States (referred to throughout as an “American
Participant”) for purposes of both the Act and the Convention Between Canada and
the United States of America with Respect to Taxes on Income and on Capital,
signed September 26, 1980, as amended (the “Canada-U.S. Tax Convention”).  A
Canadian Participant or an American Participant may be a director, officer or
employee of the Company or any of our associated, affiliated, controlled and
subsidiary companies (referred to throughout as a “Canadian Employee” or an
“American Employee”, as the case may be) or a consultant (referred to throughout
as a “Canadian Consultant” or an “American Consultant”, as the case may be).
 This summary does not specifically address the Canadian federal income tax
consequences of participation in the Plan by an American Consultant.
 Accordingly, an American Consultant should consult his own personal tax advisor
regarding the Canadian income tax implications of participating in the Plan.

Grant of option

Canadian and American Employees:  No Canadian federal income tax consequences
should arise as a consequence of the grant of an option to a Canadian Employee
or an American Employee in respect of, in the course of, or by virtue of their
employment.

Canadian Consultant:  Where a Canadian Consultant receives an option under the
Plan as payment for services, generally the fair market value of the option at
the time of grant will be taxable as regular business income.

Expiry of option

Assuming that the adjusted cost base of an option is nil, the expiry of the
option unexercised will not result in any income or loss or capital gain or loss
to the holder.

Exercise of option and Acquisition of Shares

Canadian Employee:  A Canadian Employee who acquires common shares in a taxation
year pursuant to the exercise of an option will be deemed to have received a
benefit by virtue of his employment equal to the amount by which the value of
the common shares at the time of acquisition exceeds the amount paid by him for
the common shares (the “Benefit”).  The Benefit is included in the employment
income of the Canadian Employee in the year the option is exercised.

The Canadian Employee will be entitled to a deduction in computing his taxable
income for the year in which the Benefit is included in income, equal to
one-half of the amount of the Benefit (the “Deduction”), provided that: (i) the
exercise price of the option was not less than the fair market value of the
common shares at the time the option was granted; (ii) there has not been any
adjustment of the exercise price or the number of common shares to be issued on
the exercise of options (to account for the payment of dividends or otherwise);
(iii) the only securities acquired on the exercise of the options are common
shares that are prescribed shares at the time they are acquired; and (iv) the
Canadian Employee dealt at arm’s length with us and with each of our
subsidiaries immediately after the grant of the options.

If the Canadian Employee receives common shares that, at the time of acquisition
are listed on a designated stock exchange (which includes the Toronto Stock
Exchange and the TSX Venture Exchange – Tiers 1 and 2) and, at the time of
acquisition of the common shares all of the conditions for the





7




--------------------------------------------------------------------------------

Deduction described above are met, the Canadian Employee may, in certain
circumstances, be able to elect to defer the income inclusion of the Benefit
until the year the common shares are disposed of (or the year of death or
cessation of Canadian residence, if earlier).  The common shares to which the
election applies cannot exceed a Cdn $100,000 annual vesting limit, calculated
by reference to the fair market value of the underlying common shares at the
time the options were granted to the Canadian Employee.  The deferral is only
available if, immediately after the grant of the options, the Canadian Employee
is not a “specified shareholder” and, at the time of acquisition of the common
shares, the Canadian Employee is a resident of Canada.  Generally speaking, a
“specified shareholder” means a person who owns directly or indirectly at least
10% of the shares of any class, together or in combination with certain other
persons.  An election to defer the income inclusion must be made in the
prescribed form and manner before January 16 of the year following the year of
acquisition of the common shares.

A Canadian Employee who exercises options and acquires common shares and elects
to defer the income inclusion until the year the common shares are disposed of,
will have to pay tax on the Benefit at the time of disposition of the common
shares.  The Benefit is calculated at the time of exercise and does not change
regardless of whether the common shares increase or decrease in value during the
period of deferral.  If the common shares increase in value during the deferral
period, a capital gain equal to the increase in value from the date the shares
are acquired will be realized on the disposition and will be subject to tax as
discussed below under the heading “Disposition of Shares”.  If the common shares
decrease in value during the period they are held, any capital loss realized at
the time of disposition cannot be used to offset the Benefit included in income.

American Employee:  An American Employee who is granted options in respect of
employment performed in Canada while a non-resident, will be taxable on the
Benefit realized when the options are exercised and the common shares acquired.
 Canada Revenue Agency considers that the employment services to which a Benefit
relates are the services performed in the calendar year the options are granted,
unless there is compelling evidence to suggest some other period is more
appropriate.  The American Employee will be able to take a Deduction of one-half
of the Benefit if all of the conditions for the Deduction described above under
the heading “Canadian Employee” are met.

Pursuant to Article XV of the Canada-U.S. Tax Convention, the Benefit realized
by an American Employee that is otherwise subject to Canadian income tax will be
exempt from such tax if the total Canadian remuneration (including the amount of
the Benefit) for the year the options are granted is Cdn $10,000 or less.  

Cross-Border Employment:  Where an employee performs employment services in both
Canada and in the United States in the year options are granted to the employee,
the Canada Revenue Agency considers the appropriate allocation of the Benefit to
be a question of fact.  The Fifth Protocol to the Canada-U.S. Tax Convention
provides for an apportionment of the employment benefit between Canada and the
United States in connection with the exercise of options granted while employed
in one country but exercised or disposed of after moving to the other country to
work for the same or related employer.  The diplomatic notes state that the
Benefit is generally sourced on the basis of the number of days spent in each of
the employee’s principal places of employment between the grant and the date of
exercise or disposition.  The Canadian and U.S. competent authorities retain an
overriding right to attribute income in a different manner if it is considered
to be more appropriate.

Canadian Consultant:  Where a Canadian consultant exercises an option, such
exercise is deemed not to be a disposition of property under the Act and the
adjusted cost base of the option (presumably nil in this case) gets added to the
adjusted cost base of the common shares acquired.





8




--------------------------------------------------------------------------------

Dividends

Canadian Participant:  A Canadian Participant will be required, in computing his
income, to include the amount of any taxable dividend received by him on his
common shares, subject to the normal gross-up and dividend tax credit rules.  An
enhanced gross-up and dividend credit is available for taxable dividends that
are designated by us as eligible dividends.

American Participant:  Pursuant to the Canada-U.S. Tax Convention, an American
Participant will generally be subject to Canadian non-resident withholding tax
(referred to throughout as “Part XIII Tax”) equal to 15% of the gross amount of
any dividend paid or credited or deemed to be paid or credited to him on his
common shares, provided that the American Participant is the beneficial owner of
the dividends.  We will be required to withhold the applicable amount of Part
XIII Tax from each dividend so paid and remit the withheld amount directly to
the Receiver General of Canada for the account of the American Participant.

Disposition of Shares

Canadian Participant:  A Canadian Participant who disposes of a common share,
including by deemed disposition on death, will realize a capital gain (or
capital loss) equal to the amount by which the actual or deemed proceeds of
disposition less reasonable costs of disposition exceed (or are exceeded by) the
adjusted cost base of the common share.  For these purposes where the Canadian
Participant is a Canadian Employee, the full amount of the Benefit in respect of
the acquisition of the common share will be added to the adjusted cost base of
the share.  One half of the capital gain (taxable capital gain) must be included
in computing the income of the Canadian Participant and is taxed at normal
rates.  The Canadian Participant may deduct one half of any capital loss
(allowable capital loss) from taxable capital gains realized in the year of
disposition.  Allowable capital losses not deducted in the taxation year in
which they are realized may ordinarily be carried back and deducted from taxable
capital gains of any of the three preceding years or carried forward and
deducted in any subsequent year, subject to detailed provisions of the Act.

American Participant: An American Participant who disposes of a common share,
including by deemed disposition on death, will generally not be subject to
Canadian tax on any capital gain (or be entitled to deduct any capital loss)
realized on the disposition, unless the common share constitutes “taxable
Canadian property” as defined for purposes of the Act.  Generally, common shares
will not be taxable Canadian property of an American Participant at a particular
time provided that such shares are listed on a designated stock exchange (which
includes the Toronto Stock Exchange and the TSX Venture Exchange – Tiers 1 and
2) unless at any time during the 60 month period ending at the particular time
(i) the American Participant, persons not dealing at arm’s length with the
American Participant, or any combination of them, owned 25% or more of the
issued shares of any class or series of our capital stock, and (ii) more than
50% of the fair market value of the common shares was derived directly or
indirectly from one, or any combination of, real or immovable property situated
in Canada, Canadian resource properties, timber resource properties, and options
in respect of, or interests in, any such properties .  If the common shares are
taxable Canadian property to an American Participant and no exemption is
available under the Canada-U.S. Tax Convention, the recognition of a capital
gain on the disposition of such common shares would in general be determined in
the manner and subject to the tax treatment described above under “Disposition
of Shares – Canadian Participant”.  Pursuant to the Canada-U.S. Tax Convention,
an exemption may be available from Canadian tax on the disposition of shares
that are taxable Canadian property, provided that the common shares do not
derive their value from real property in Canada or from rights to explore for or
to exploit mineral deposits, sources and other natural resources and rights to
amounts computed by reference to the amount or value of production from such
resources in Canada.





9




--------------------------------------------------------------------------------

Certain United States Federal Income Tax Considerations

The following is a general summary of certain U.S. federal income tax
considerations applicable to a U.S. Participant (as defined below) arising from
and relating to participation in the Plan.

This summary is for general information purposes only and does not purport to be
a complete analysis or listing of all potential U.S. federal income tax
considerations that may apply to a U.S. Participant with respect to
participation in the Plan.  In addition, this summary does not take into account
the individual facts and circumstances of any particular U.S. Participant that
may affect the U.S. federal income tax consequences of participation in the
Plan, including specific tax consequences to a U.S. Participant under an
applicable tax treaty.  Accordingly, this summary is not intended to be, and
should not be construed as, legal or U.S. federal income tax advice with respect
to any U.S. Participant.  In addition, this summary does not address the U.S.
federal alternative minimum, U.S. federal estate and gift, U.S. state and local,
and foreign tax consequences to U.S. Participants relating to participation in
the Plan.  Each U.S. Participant should consult its own tax advisor regarding
the U.S. federal, U.S. federal alternative minimum, U.S. federal estate and
gift, U.S. state and local, and foreign tax consequences relating to
participation in the Plan.

No legal opinion from U.S. legal counsel or ruling from the Internal Revenue
Service (the “IRS”) has been requested, or will be obtained, regarding the U.S.
federal income tax consequences of participation in the Plan.  This summary is
not binding on the IRS, and the IRS is not precluded from taking a position that
is different from, and contrary to, the positions taken in this summary.  In
addition, because the authorities on which this summary is based are subject to
various interpretations, the IRS and the U.S. courts could disagree with one or
more of the positions taken in this summary.

NOTICE PURSUANT TO IRS CIRCULAR 230:  NOTHING CONTAINED IN THIS SUMMARY
CONCERNING ANY U.S. FEDERAL TAX ISSUE IS INTENDED OR WRITTEN TO BE USED, AND IT
CANNOT BE USED, BY A U.S. PARTICIPANT, FOR THE PURPOSE OF AVOIDING U.S. FEDERAL
TAX PENALTIES UNDER THE CODE (AS DEFINED BELOW). THIS SUMMARY WAS WRITTEN TO
SUPPORT THE PROMOTION OR MARKETING OF THE TRANSACTIONS OR MATTERS ADDRESSED BY
THIS PROSPECTUS. EACH U.S. PARTICIPANT SHOULD SEEK U.S. FEDERAL TAX ADVICE,
BASED ON SUCH U.S. PARTICIPANT’S PARTICULAR CIRCUMSTANCES, FROM AN INDEPENDENT
TAX ADVISOR.

Scope of this Summary

Authorities

This summary is based on the Internal Revenue Code of 1986, as amended (the
“Code”), Treasury Regulations (whether final, temporary, or proposed), published
IRS rulings, published administrative positions of the IRS, the Convention
Between Canada and the United States of America with Respect to Taxes on Income
and on Capital, signed September 26, 1980, as amended (the “Canada-U.S. Tax
Convention”), and U.S. court decisions that are applicable and, in each case, as
in effect and available, as of the date of this Prospectus.  Any of the
authorities on which this summary is based could be changed in a material and
adverse manner at any time, and any such change could be applied on a
retroactive or prospective basis which could affect the U.S. federal income tax
considerations described in this summary.  This summary does not discuss the
potential effects, whether adverse or beneficial, of any proposed legislation
that, if enacted, could be applied on a retroactive or prospective basis.





10




--------------------------------------------------------------------------------




U.S. Participants

For purposes of this summary, a “U.S. Participant” is an employee, officer,
consultant, independent contractor, or director of the Company (or of any parent
or subsidiary of the Company) who participates in the Plan and who is either a
citizen or resident of the U.S. or a resident alien of the U.S. for purposes of
the Code and the Canada-U.S. Tax Convention.

Non-U.S. Participants

For purposes of this summary, a “non-U.S. Participant” is an employee, officer,
consultant, independent contractor, or director of the Company (or of any
subsidiary of the Company) who participates in the Plan but who is not a U.S.
Participant.  This summary does not address the U.S. federal income tax
consequences of participation in the Plan by a non-U.S. Participant.
 Accordingly, a non-U.S. Participant should consult its own tax advisor
regarding the U.S. federal, U.S. federal alternative minimum, U.S. federal
estate and gift, U.S. state and local, and foreign tax consequences (including
the potential application and operation of any income tax treaties) of
participation in the Plan.

Certain Special Rules

The foreign earned income exclusion provisions and the foreign tax credit
provisions of the Code may, under certain circumstances, reduce the U.S. federal
income tax liability of a U.S. Participant with respect to participation in the
Plan.  U.S. Participants should consult their own tax advisor regarding the
foreign earned income exclusion provisions and the foreign tax credit provisions
of the Code.

Tax Consequences With Respect to Options

Options granted under the Plan are not intended to qualify as “incentive stock
options” under Section 422 of the Code.  Accordingly, options granted under the
Plan should be treated as “non-qualified stock options”.  In general,
non-qualified stock options meeting certain requirements, including that the
option exercise price is not less than the fair market value of the underlying
common share at the date of grant, are exempt from Code Section 409A.  If an
option granted pursuant to the Plan is exempt from Code Section 409A the
following tax consequences will apply to U.S. Participants:

·

Grant.  U.S. Participants will not recognize any taxable income at the time an
option is granted.

·

Exercise.  Upon the exercise of an option, exercising U.S. Participants will
recognize ordinary income in the amount by which the fair market value of the
common share at the time of exercise exceeds the option exercise price.  If a
U.S. Participant is an employee or former employee this income will be subject
to income and payroll tax withholding.

·

Tax Basis of the Acquired Common Shares.  If a U.S. Participant pays the
exercise price in cash, the U.S. Participant’s original tax basis in the common
shares received upon exercise will equal the sum of (1) the option exercise
price plus (2) the amount such a U.S. Participant is required to recognize as
income as a result of the exercise.  If the U.S. Participant pays the exercise
price by tendering other common shares, the U.S. Participant will not recognize
gain or loss on the tendered common shares, but the original tax basis for an
equal number of common shares acquired upon exercise of the option will be the
same as the adjusted tax basis for the tendered common shares.  The remaining
acquired shares will





11




--------------------------------------------------------------------------------

have an original tax basis equal to (a) the sum of the amount of the exercise
price paid in cash, if any, plus (b) any amount the U.S. Participant is required
to recognize as income as a result of the option exercise.

·

Holding Period.  The holding period for common shares acquired upon exercise of
an option, for purposes of determining whether any capital gain or loss on a
holder’s subsequent sale is long-term or short-term, shall begin at the time of
the exercise of the option (or, in the case of an officer or director who does
not make the Section 83(b) election described below, on the date up to six
months later when ordinary income is recognized).

·

Tax Consequences to U.S. Participants if Options are Issued with an Exercise
Price at Less than Fair Market Value.  In order to be exempt from Code Section
409A, the exercise price of a non-qualified stock option must not be less than
the fair market value (determined in accordance with applicable regulations) of
a common share on the date of grant of the option.  If options granted pursuant
to the Plan is issued with an exercise price that is less than fair market value
(determined in accordance with applicable regulations) at the date of grant,
this could result in adverse tax consequences to a U.S. Participant under
Section 409A of the Code, including recognition of income at the time of vesting
of the option whether or not the option is exercised, and a 20% penalty tax.

We have assumed that all options were issued with an exercise price not less
than the fair market value of a common share on the date of grant (without
application of any discount).Discounted stock options generally are subject to
tax treatment that is different than described herein. You should consult your
tax advisor if you have been issued options at a discounted exercise price.

U.S. Participants Subject to Section 16(b) of the Securities Exchange Act

If a U.S. Participant is an executive officer or director subject to Section
16(b) of the Securities Exchange Act of 1934, any common shares received upon
exercise of an option may be treated as restricted property for purposes of
Section 83 of the Code.  In that case, such U.S. Participant may be deemed to
have acquired the common shares at a date up to six months after the date of
exercise, and such U.S. Participant may be required to recognize (and be taxed
on) ordinary income as of the later date, rather than as of the date of
exercise.  However, Section 83(b) of the Code allows a U.S. Participant to elect
to recognize ordinary income as of the date of exercise, without regard to
Section 16(b) restrictions.  The U.S. Participant must make the election in the
manner specified in Section 83(b) within 30 days after the common shares are
paid out.  If (1) the common shares paid out are treated as restricted property
for purposes of Section 83 of the Code because of the application of Section
16(b) of the Securities Exchange Act of 1934 and (2) the U.S. Participant does
not make a Section 83(b) election within the required time period, the U.S.
Participant will recognize and be taxed on ordinary income in the amount of the
fair market value of the common shares at the later date, rather than
recognizing, and being taxed on, ordinary income in the amount of the fair
market value of the common shares on the exercise date.

Change in Control

Depending on the terms of your award agreement and the determinations of the
Board, upon a change in control of the Company, restrictions on your award may
lapse, or your award may mature on an accelerated schedule.  If this type of
benefit, or other benefits and payments connected with your award that result
from a change in control of the Company, are granted to certain individuals
(such as our executive officers), the benefits and payments may be deemed to be
“parachute payments” within the meaning of Section 280G of the Code.  Section
280G provides that if parachute payments to an individual equal or exceed three
times the individual’s “base amount,” the excess of the parachute payments over





12




--------------------------------------------------------------------------------

one times the base amount will be subject to a 20% excise tax payable by the
individual.  “Base amount” is the individual’s average annual compensation over
the five tax years preceding the tax year in which the change in control occurs.
 We urge you to consult your own tax advisor regarding your tax liability upon a
change in control of the Company.

Passive Foreign Investment Company Rules

If the Company were to constitute “passive foreign investment company” under the
meaning of Section 1297 of the Code (a “PFIC”, as defined below) for any year
during a U.S. Participant’s holding period, then certain different and
potentially adverse rules will effect the U.S. federal income tax consequences
to a U.S. Participant resulting from participation in the Plan and the ownership
and disposition of common shares.  In addition, in any year in which the Company
is classified as a PFIC, such participant would be required to file an annual
report with the IRS containing such information as Treasury Regulations and/or
other IRS guidelines may require.

PFIC Status of the Company

The Company generally will be a PFIC if, for a tax year, (a) 75% or more of the
gross income of the Company for such tax year is passive income (the “income
test”) or (b) 50% or more of the value of the Company’s assets either produce
passive income or are held for the production of passive income, based on the
quarterly average of the fair market value of such assets (the “asset test”).
 “Gross income” generally means all sales revenues less the cost of goods sold,
and “passive income” generally includes, for example, dividends, interest,
certain rents and royalties, certain gains from the sale of stock and
securities, and certain gains from commodities transactions.

Active business gains arising from the sale of commodities generally are
excluded from passive income if substantially all of a foreign corporation’s
commodities are (a) stock in trade of such foreign corporation or other property
of a kind which would properly be included in inventory of such foreign
corporation, or property held by such foreign corporation primarily for sale to
customers in the ordinary course of business, (b) property used in the trade or
business of such foreign corporation that would be subject to the allowance for
depreciation under Section 167 of the Code, or (c) supplies of a type regularly
used or consumed by such foreign corporation in the ordinary course of its trade
or business.

For purposes of the PFIC income test and asset test described above, if the
Company owns, directly or indirectly, 25% or more of the total value of the
outstanding shares of another corporation, the Company will be treated as if it
(a) held a proportionate share of the assets of such other corporation and (b)
received directly a proportionate share of the income of such other corporation.
 In addition, for purposes of the PFIC income test and asset test described
above, “passive income” does not include any interest, dividends, rents, or
royalties that are received or accrued by the Company from a “related person”
(as defined in Section 954(d)(3) of the Code), to the extent such items are
properly allocable to the income of such related person that is not passive
income.

In addition, under certain attribution rules, if the Company is a PFIC, U.S.
Participants will be deemed to own their proportionate share of any subsidiary
of the Company which is also a PFIC (a “Subsidiary PFIC”), and will be subject
to U.S. federal income tax on their proportionate share of (i) a distribution on
the stock of a Subsidiary PFIC and (ii) a disposition or deemed disposition  of
shares of a Subsidiary PFIC, both as if such U.S. Participants directly held the
shares of such Subsidiary PFIC.

The Company believes that it was classified as a PFIC during the tax year ended
June 30, 2010, and based on current business plans and financial expectations,
the Company expects that it will be a PFIC for the current tax year.  The
determination of whether any corporation was, or will be, a PFIC for a tax year





13




--------------------------------------------------------------------------------

depends, in part, on the application of complex U.S. federal income tax rules,
which are subject to differing interpretations.  In addition, whether any
corporation will be a PFIC for any tax year depends on the assets and income of
such corporation over the course of each such tax year and, as a result, cannot
be predicted with certainty as of the date of this Prospectus.  Accordingly,
there can be no assurance that the IRS will not challenge any determination made
by the Company (or a Subsidiary PFIC) concerning its PFIC status or that the
Company (and each Subsidiary PFIC) was not, or will not be, a PFIC for any tax
year.  Each U.S. Participant should consult its own tax advisor regarding the
PFIC status of the Company and each Subsidiary PFIC.

Default PFIC Rules Under Section 1291 of the Code

If the Company is a PFIC, the U.S. federal income tax consequences to a U.S.
Participant of the acquisition, ownership, and disposition of common shares will
depend on whether such U.S. Participant makes an election to treat the Company
and each Subsidiary PFIC, if any, as a “qualified electing fund” or “QEF” under
Section 1295 of the Code (a “QEF Election”) or a mark-to-market election under
Section 1296 of the Code (a “Mark-to-Market Election”).  A U.S. Participant that
does not make either a QEF Election or a Mark-to-Market Election will be
referred to in this summary as a “Non-Electing U.S. Participant.”

A Non-Electing U.S. Participant will be subject to the rules of Section 1291 of
the Code with respect to (a) any gain recognized on the sale or other taxable
disposition of common shares and (b) any excess distribution received on the
common shares.  A distribution generally will be an “excess distribution” to the
extent that such distribution (together with all other distributions received in
the current tax year) exceeds 125% of the average distributions received during
the three preceding tax years (or during a U.S. Participant’s holding period for
the common shares, if shorter).

Under Section 1291 of the Code, any gain recognized on the sale or other taxable
disposition of common shares, and any “excess distribution” received on common
shares, must be ratably allocated to each day in a Non-Electing U.S.
Participant’s holding period for the respective common shares.  The amount of
any such gain or excess distribution allocated to the tax year of disposition or
distribution of the excess distribution and to years before the entity became a
PFIC, if any, would be taxed as ordinary income.  The amounts allocated to any
other tax year would be subject to U.S. federal income tax at the highest tax
rate applicable to ordinary income in each such year, and an interest charge
would be imposed on the tax liability for each such year, calculated as if such
tax liability had been due in each such year.  A Non-Electing U.S. Participant
that is not a corporation must treat any such interest paid as “personal
interest,” which is not deductible.

If the Company is a PFIC for any tax year during which a Non-Electing U.S.
Participant holds common shares, the Company will continue to be treated as a
PFIC with respect to such Non-Electing U.S. Participant, regardless of whether
the Company ceases to be a PFIC in one or more subsequent years.  A Non-Electing
U.S. Participant may terminate this deemed PFIC status by electing to recognize
gain (which will be taxed under the rules of Section 1291 of the Code discussed
above) as if such common shares were sold on the last day of the last tax year
for which the Company was a PFIC.

In addition, if the Company is a PFIC, gain recognized on the sale or other
taxable disposition (other than by exercise) of the options by a U.S.
Participant will be subject to the default rules of Section 1291 of the Code
discussed above.





14




--------------------------------------------------------------------------------




QEF Election

A U.S. Participant that makes a QEF Election for the first tax year in which its
holding period of participant’s options or common shares begins, generally will
not be subject to the rules of Section 1291 of the Code discussed above.
 However, a U.S. Participant that makes a QEF Election will be subject to U.S.
federal income tax on such U.S. Participant’s pro rata share of (a) the net
capital gain of the Company and each Subsidiary PFIC, which will be taxed as
long-term capital gain to such U.S. Participant, and (b) the ordinary earnings
of the Company and each Subsidiary PFIC, which will be taxed as ordinary income
to such U.S. Participant.  Generally, “net capital gain” is the excess of (a)
net long-term capital gain over (b) net short-term capital loss, and “ordinary
earnings” are the excess of (a) “earnings and profits” over (b) net capital
gain.  A U.S. Participant that makes a QEF Election will be subject to U.S.
federal income tax on such amounts for each tax year in which the Company is a
PFIC, regardless of whether such amounts are actually distributed to such U.S.
Participant by the Company.  However, for any tax year in which the Company is a
PFIC and has no net income or gain, U.S. Participants that have made a QEF
Election would not have any income inclusions as a result of the QEF Election.
 If a U.S. Participant that made a QEF Election has an income inclusion, such a
U.S. Participant may, subject to certain limitations, elect to defer payment of
current U.S. federal income tax on such amounts, subject to an interest charge.
 If such U.S. Participant is not a corporation, any such interest paid will be
treated as “personal interest,” which is not deductible.

A U.S. Participant that makes a QEF Election generally (a) may receive a
tax-free distribution from the Company to the extent that such distribution
represents “earnings and profits” of the Company that were previously included
in income by the U.S. Participant because of such QEF Election and (b) will
adjust such U.S. Participant’s tax basis in the common shares to reflect the
amount included in income or allowed as a tax-free distribution because of such
QEF Election.  In addition, a U.S. Participant that makes a QEF Election
generally will recognize capital gain or loss on the sale or other taxable
disposition of common shares.

The procedure for making a QEF Election, and the U.S. federal income tax
consequences of making a QEF Election, will depend on whether such QEF Election
is timely.  A QEF Election will be treated as “timely” if such QEF Election is
made for the first year in the U.S. Participant’s holding period for the common
shares in which the Company was a PFIC.  A U.S. Participant may make a timely
QEF Election by filing the appropriate QEF Election documents at the time such
U.S. Participant files a U.S. federal income tax return for such year.

A QEF Election will apply to the tax year for which such QEF Election is made
and to all subsequent tax years, unless such QEF Election is invalidated or
terminated or the IRS consents to revocation of such QEF Election.  If a U.S.
Participant makes a QEF Election and, in a subsequent tax year, the Company
ceases to be a PFIC, the QEF Election will remain in effect (although it will
not be applicable) during those tax years in which the Company is not a PFIC.
 Accordingly, if the Company becomes a PFIC in another subsequent tax year, the
QEF Election will be effective and the U.S. Participant will be subject to the
QEF rules described above during any such subsequent tax year in which the
Company qualifies as a PFIC.

U.S. Participants should be aware that there can be no assurances that the
Company will satisfy the record keeping requirements that apply to a QEF, or
that the Company will supply U.S. Participants with the information that such
U.S. Participants require to report under the QEF rules, in the event that the
Company is a PFIC and a U.S. Participant wishes to make a QEF Election.  Each
U.S. Participant should consult its own tax advisor regarding the availability
of, and procedure for making, a QEF Election.





15




--------------------------------------------------------------------------------

A U.S. Participant should be aware that, under applicable Treasury Regulations a
holder of an option, warrant or other right to acquire stock of a PFIC may not
make a QEF Election that will apply to the option, warrant or other right or to
acquire the stock.  In addition, if a U.S. Participant holds an option, warrant
or other right to acquire stock of a PFIC, the holding period with respect to
shares of stock of the PFIC acquired upon exercise of such option, warrant or
other right will include the period that the option, warrant or other right was
held, which will likely preclude the ability of the U.S. Participant to make a
timely QEF election after exercise of the options and receipt of the common
shares.  The general effect of these special rules, if applicable, is that (a)
excess distributions paid on common shares, and gains recognized on the sale or
other taxable disposition of options and common shares, will be spread over a
U.S. Participant’s entire holding period for such options and common shares
(pursuant to the rules of Section 1291 of the Code discussed above) and (b) if a
U.S. Participant makes a QEF Election after the exercise of the options and
receipt of the common shares, that election generally will not be a timely QEF
Election with respect to such common shares (and the rules of Section 1291 of
the Code discussed above will continue to apply).

It appears, however, that a U.S. Participant receiving common shares of a PFIC
(for example, by such U.S. Participant exercising her options) should be
eligible to make an effective QEF Election as of the first day of the tax year
of such U.S. Participant beginning after the receipt of such common shares if
such U.S. Participant first makes a “deemed sale election” (pursuant to Sec.
1291(d)(2)) to recognize gain (which will be a taxable event under the rules of
Section 1291 of the Code discussed above) as if such common shares were sold on
such date at fair market value.  

Each U.S. Participant should consult its own tax advisor regarding the
application of the PFIC rules to the options and the common shares.

Mark-to-Market Election

A U.S. Participant may make a Mark-to-Market Election only if the common shares
are marketable stock.  The common shares generally will be “marketable stock” if
the common shares are regularly traded on (a) a national securities exchange
that is registered with the Securities and Exchange Commission, (b) the national
market system established pursuant to section 11A of the Securities and Exchange
Act of 1934, or (c) a foreign securities exchange that is regulated or
supervised by a governmental authority of the country in which the market is
located, provided that (i) such foreign exchange has trading volume, listing,
financial disclosure, and other requirements and the laws of the country in
which such foreign exchange is located, together with the rules of such foreign
exchange, ensure that such requirements are actually enforced and (ii) the rules
of such foreign exchange ensure active trading of listed stocks.

A U.S. Participant that makes a Mark-to-Market Election with respect to its
common shares generally will not be subject to the rules of Section 1291 of the
Code discussed above with respect to such common shares.  However, if a U.S.
Participant does not make a Mark-to-Market Election beginning in the first tax
year of such U.S. Participant’s holding period for the common shares or such
U.S. Participant has not made a timely QEF Election, the rules of Section 1291
of the Code discussed above will apply to certain dispositions of, and
distributions on, the common shares.

A U.S. Participant that makes a Mark-to-Market Election will include in ordinary
income, for each tax year in which the Company is a PFIC, an amount equal to the
excess, if any, of (a) the fair market value of the common shares, as of the
close of such tax year over (b) such U.S. Participant’s tax basis in such common
shares.  A U.S. Participant that makes a Mark-to-Market Election will be allowed
a deduction in an amount equal to the excess, if any, of (i) such U.S.
Participant’s adjusted tax basis in the common shares, over (ii) the fair market
value of such common shares (but only to the extent of the net amount of
previously included income as a result of the Mark-to-Market Election for prior
tax years).





16




--------------------------------------------------------------------------------

A U.S. Participant that makes a Mark-to-Market Election generally also will
adjust such U.S. Participant’s tax basis in the common shares to reflect the
amount included in gross income or allowed as a deduction because of such
Mark-to-Market Election.  In addition, upon a sale or other taxable disposition
of common shares, a U.S. Participant that makes a Mark-to-Market Election will
recognize ordinary income or ordinary loss (not to exceed the excess, if any, of
(a) the amount included in ordinary income because of such Mark-to-Market
Election for prior tax years over (b) the amount allowed as a deduction because
of such Mark-to-Market Election for prior tax years).

A Mark-to-Market Election applies to the tax year in which such Mark-to-Market
Election is made and to each subsequent tax year, unless the common shares cease
to be “marketable stock” or the IRS consents to revocation of such election.
 Each U.S. Participant should consult its own tax advisor regarding the
availability of, and procedure for making, a Mark-to-Market Election.

Although a U.S. Participant may be eligible to make a Mark-to-Market Election
with respect to the common shares, no such election may be made with respect to
the stock of any Subsidiary PFIC that such U.S. Participant is treated as owning
because such stock is not marketable.  Hence, the Mark-to-Market Election will
not be effective to eliminate the interest charge described above with respect
to deemed dispositions of Subsidiary PFIC stock or distributions from a
Subsidiary PFIC.

Other PFIC Rules

Under Section 1291(f) of the Code, the IRS has issued proposed Treasury
Regulations that, subject to certain exceptions, would cause a U.S. Participant
that had not made a timely QEF Election to recognize gain (but not loss) upon
certain transfers of common shares that would otherwise be tax-deferred (e.g.,
gifts and exchanges pursuant to corporate reorganizations).  However, the
specific U.S. federal income tax consequences to a U.S. Participant may vary
based on the manner in which common shares are transferred.

Certain additional adverse rules will apply with respect to a U.S. Participant
if the Company is a PFIC, regardless of whether such U.S. Participant makes a
QEF Election.  For example under Section 1298(b)(6) of the Code, a U.S.
Participant that uses common shares as security for a loan will, except as may
be provided in Treasury Regulations, be treated as having made a taxable
disposition of such common shares.

Special rules also apply to the amount of foreign tax credit that a U.S.
Participant may claim on a distribution from a PFIC.  Subject to such special
rules, foreign taxes paid with respect to any distribution in respect of stock
in a PFIC are generally eligible for the foreign tax credit.  The rules relating
to distributions by a PFIC and their eligibility for the foreign tax credit are
complicated, and a U.S. Participant should consult with their own tax advisor
regarding the availability of the foreign tax credit with respect to
distributions by a PFIC.

The PFIC rules are complex, and each U.S. Participant should consult its own tax
advisor regarding the PFIC rules and how the PFIC rules may affect the U.S.
federal income tax consequences of the acquisition, ownership, and disposition
of common shares.

Ownership and Disposition of Common Shares

The following discussion is subject to the rules described above under the
heading “Passive Foreign Investment Company Rules.”





17




--------------------------------------------------------------------------------




Distributions on Common Shares

Subject to the PFIC rules discussed above, a U.S. Participant that receives a
distribution, including a constructive distribution, with respect to a common
share will be required to include the amount of such distribution in gross
income as a dividend (without reduction for any Canadian income tax withheld
from such distribution) to the extent of the current or accumulated “earnings
and profits” of the Company, as computed for U.S. federal income tax purposes.
 A dividend generally will be taxed to a U.S. Participant at ordinary income tax
rates.  To the extent that a distribution exceeds the current and accumulated
“earnings and profits” of the Company, such distribution will be treated first
as a tax-free return of capital to the extent of a U.S. Participant's tax basis
in the common share and thereafter as gain from the sale or exchange of such
common share.  (See “ Sale or Other Taxable Disposition of Common Shares”
below).  However, the Company may not maintain the calculations of earnings and
profits in accordance with U.S. federal income tax principles, and each U.S.
Participant should therefore assume that any distribution by the Company with
respect to the common shares will constitute ordinary dividend income.
 Dividends received on common share generally will not be eligible for the
“dividends received deduction”.  In addition, the Company does not anticipate
that its distributions will be eligible for the preferential tax rates
applicable to long-term capital gains.  The dividend rules are complex, and each
U.S. Participant should consult its own tax advisor regarding the application of
such rules.

Sale or Other Taxable Disposition of Common Shares

Subject to the PFIC rules discussed above, upon the sale or other taxable
disposition of common shares, a U.S. Participant generally will recognize
capital gain or loss in an amount equal to the difference between the amount of
cash plus the fair market value of any property received and such U.S.
Participant's tax basis in such common shares sold or otherwise disposed of.
 Subject to the PFIC rules discussed above, gain or loss recognized on such sale
or other disposition generally will be long-term capital gain or loss if, at the
time of the sale or other disposition, the common shares have been held for more
than one year.

Preferential tax rates apply to long-term capital gain of a U.S. Participant
that is an individual, estate, or trust.  There are currently no preferential
tax rates for long-term capital gain of a U.S. Participant that is a
corporation.  Deductions for capital losses are subject to significant
limitations under the Code.

Additional Considerations

Receipt of Foreign Currency

The amount of any distribution paid to a U.S. Participant in foreign currency,
or on the sale, exchange or other taxable disposition of common shares,
generally will be equal to the U.S. dollar value of such foreign currency based
on the exchange rate applicable on the date of receipt (regardless of whether
such foreign currency is converted into U.S. dollars at that time).  If the
foreign currency received is not converted into U.S. dollars on the date of
receipt, a U.S. Participant will have a basis in the foreign currency equal to
its U.S. dollar value on the date of receipt.  Any U.S. Participant who receives
payment in foreign currency and engages in a subsequent conversion or other
disposition of the foreign currency may have a foreign currency exchange gain or
loss that would be treated as ordinary income or loss, and generally will be
U.S. source income or loss for foreign tax credit purposes.  Each U.S.
Participant should consult its own U.S. tax advisor regarding the U.S. federal
income tax consequences of receiving, owning, and disposing of foreign currency.





18




--------------------------------------------------------------------------------




Foreign Tax Credit

Sujbect to the PFIC rules discussed above, U.S. Participant who pays (whether
directly or through withholding) Canadian income tax with respect to dividends
paid on the common shares generally will be entitled, at the election of such
U.S. Participant, to receive either a deduction or a credit for such Canadian
income tax paid.  Generally, a credit will reduce a U.S. Participant’s U.S.
federal income tax liability on a dollar-for-dollar basis, whereas a deduction
will reduce a U.S. Participant’s income subject to U.S. federal income tax.
 This election is made on a year-by-year basis and applies to all foreign taxes
paid (whether directly or through withholding) by a U.S. Participant during a
year.

Complex limitations apply to the foreign tax credit, including the general
limitation that the credit cannot exceed the proportionate share of a U.S.
Participant’s U.S. federal income tax liability that such U.S. Participant’s
“foreign source” taxable income bears to such U.S. Participant’s worldwide
taxable income.  In applying this limitation, a U.S. Participant’s various items
of income and deduction must be classified, under complex rules, as either
“foreign source” or “U.S. source.”  Generally, dividends paid by a foreign
corporation should be treated as foreign source for this purpose, and gains
recognized on the sale of stock of a foreign corporation by a U.S. Participant
should be treated as U.S. source for this purpose, except as otherwise provided
in an applicable income tax treaty, and if an election is properly made under
the Code.  However, the amount of a distribution with respect to the common
shares that is treated as a “dividend” may be lower for U.S. federal income tax
purposes than it is for Canadian federal income tax purposes, resulting in a
reduced foreign tax credit allowance to a U.S. Participant.  In addition, this
limitation is calculated separately with respect to specific categories of
income.  The foreign tax credit rules are complex, and each U.S. Participant
should consult its own tax advisor regarding the foreign tax credit rules.

Backup Withholding and Information Reporting

Under U.S. federal income tax law and Treasury regulations, certain categories
of U.S. Participants must file information returns with respect to their
investment in, or involvement in, a foreign corporation.  For example, recently
enacted legislation generally imposes new U.S. return disclosure obligations
(and related penalties) on U.S. Participants that hold certain specified foreign
financial assets in excess of $50,000.  The definition of specified foreign
financial assets includes not only financial accounts maintained in foreign
financial institutions, but also, unless held in accounts maintained by a
financial institution, any stock or security issued by a non-U.S. person, any
financial instrument or contract held for investment that has an issuer or
counterparty other than a U.S. person and any interest in a foreign entity.  U.
S. Participants may be subject to these reporting requirements unless their
options or common shares are held in an account at a domestic financial
institution.  Penalties for failure to file certain of these information returns
are substantial.  U.S. Participants should consult with their own tax advisors
regarding the requirements of filing information returns, and, if applicable,
filing obligations relating to a Mark-to-Market or QEF Election.

Payments made within the U.S., or by a U.S. payor or U.S. middleman, of
dividends on, and proceeds arising from the sale or other taxable disposition
of, common shares generally will be subject to information reporting and backup
withholding tax, at the rate of 28% (and increasing to 31% for payments made
after December 31, 2010), if a U.S. Participant (a) fails to furnish such U.S.
Participant’s correct U.S. taxpayer identification number (generally on Form
W-9), (b) furnishes an incorrect U.S. taxpayer identification number, (c) is
notified by the IRS that such U.S. Participant has previously failed to properly
report items subject to backup withholding tax, or (d) fails to certify, under
penalty of perjury, that such U.S. Participant has furnished its correct U.S.
taxpayer identification number and that the IRS





19




--------------------------------------------------------------------------------

has not notified such U.S. Participant that it is subject to backup withholding
tax.  However, certain exempt persons generally are excluded from these
information reporting and backup withholding rules.  Any amounts withheld under
the U.S. backup withholding tax rules will be allowed as a credit against a U.S.
Participant’s U.S. federal income tax liability., if any, or will be refunded,
if such U.S. Participant furnishes required information to the IRS in a timely
manner.  Each U.S. Participant should consult its own tax advisor regarding the
information reporting and backup withholding rules.

INCORPORATION OF CERTAIN DOCUMENTS BY REFERENCE

The following documents filed by us with United States Securities and Exchange
Commission are hereby incorporated by reference in this prospectus and are
available for inspection from us, without charge, upon written or oral request:

(a)

our registration statement on Form 20-F (File No. 000-53834) filed with the
Securities and Exchange Commission on November 17, 2009, as amended on December
22, 2009 and January 14, 2010;

(b)

all other reports filed pursuant to Section 13(a) or 15(d) of the Securities
Exchange Act of 1934, as amended, since the end of the fiscal year covered by
the amended Registration Statement incorporated by reference herein pursuant to
(a) above;

(c)

the description of our common shares contained in our amended registration
statement incorporated by reference herein pursuant to (a) above, including any
amendment or report for the purpose of updating such description; and

(d)

future reports filed by us with the Securities and Exchange Commission pursuant
to Section 13(a), 13(c), 14 or 15(d) of Securities Exchange Act of 1934, as
amended, are incorporated by reference into the Registration Statement on Form
S-8 to which this prospectus relates and into this prospectus.  

We will provide without charge to each person to whom a copy of this prospectus
is delivered, upon written or oral request by any such person, a copy of any or
all of the documents incorporated herein by reference (other than exhibits,
unless such exhibits are not otherwise publicly available for inspection).  In
addition, we will provide you, without charge and upon your oral or written
request, with a copy of any report, proxy statement or other communication
distributed to shareholders.  Requests for such copies and for any additional
information on the Plan and its administrators should be directed Winnie Wong,
Corporate Secretary, Rare Element Resources Ltd., Suite 410 - 325 Howe St.,
Vancouver, British Columbia  V6C 1Z7, Canada Ph:  (604) 687-3520.





20


